DETAILED ACTION
Applicants arguments in the response filed 12/07/2021 is acknowledged and entered into the record.
Accordingly, Claim 44 has been previously withdrawn. Claims 58-64 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

New Grounds of Rejection
(based on reconsideration)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 58-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paul and Nishiyama (WO2004/087735, published 10/14/2004).
The claims are drawn to a method of screening a phage-displayed IgV library obtained from an organism without prior immunization with an antigen, wherein the antigen of said IgV is an amyloid 
Paul and Nishiyama teach improved methods for screening phage display libraries expressing catalytic antibodies. Paul and Nishiyama disclose that naturally occurring Abs can express proteolytic activities and isolation of specific covalent and catalytic Abs from the natural Ab repertoire expressed in patients with autoimmune disease . Paul and Nishiyama further disclose “the proteolytic activity of naturally occurring Abs is reported to derive heritable germline lines encoding serine protease-like nucleophilic sites.” They go on to teach catalytic Ab fragments from a phage display library are screened via administration of polypeptide covalently reactive analogs (pCRAs) of the invention to patients who are currently expressing catalytic antibodies in association with a medical disorder such as an autoimmune disease (lupus) or multiple myeloma. pCRAs are designed to specifically react with the antibodies present. Claim 13 of Paul and Nishiyama disclose several antigenic pCRAs including EGFR, CD4, β-amyloid peptide 1-40 or β-amyloid peptide 1-42. Paul and Nishiyama disclose pCRAs which include an amino acid side chain linked to an electrophilic group creating electrophilic analogs and are designed to contain a minimally immunogenic B cell epitope and are administered without adjuvant, so that they do not induce the synthesis of Abs. Paul and Nishiyama teach each and every limitation of the instant claims. 

All other previous rejections are hereby withdrawn in view of applicants arguments in the response filed 12/07/2021

Conclusion
Claims 58-64 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/
Primary Examiner, Art Unit 1643